
	

113 HR 2261 IH: National Mitigation Fisheries Coordination Act
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2261
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Crawford (for
			 himself, Mr. Westmoreland, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure the continuation of successful fisheries
		  mitigation programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Mitigation Fisheries
			 Coordination Act.
		2.FindingsCongress finds the following:
			(1)The operation of
			 dams and other water diversion projects are for the benefit of the American
			 public. They provide inexpensive energy, flood control, water storage for
			 municipal and agricultural purposes, and opportunities for recreational boating
			 and enjoyment. The construction and operation of these Federal water resources
			 development projects have had impacts on many water systems, habitats, and
			 their respective fish populations, resulting in the need to build and operate
			 fish hatcheries to mitigate for aquatic resources affected by these
			 projects.
			(2)In accordance with
			 the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.), the Watershed Protection and
			 Flood Prevention Act (16 U.S.C. 1001 et seq.), and the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the United States Fish and
			 Wildlife Service has established policy (501 FW 2) to seek to mitigate for
			 fish, wildlife, and their habitats, and uses thereof, from the effects of land
			 and water developments.
			(3)The Service
			 currently operates fish hatcheries that are involved in mitigation fishery
			 activities related to construction and operation of Federal water resources
			 development projects.
			(4)Inconsistency in
			 authorities to construct and operate Federal water resources development
			 projects has led to a myriad of mechanisms for funding and conducting Federal
			 mitigation fishery activities. In most cases, Federal water project development
			 agencies fund mitigation fishery costs. In some cases, the Service expends its
			 appropriations to offset or completely pay for mitigation fishery costs.
			(5)The water
			 development agency should bear the financial responsibility for mitigation
			 fishery costs incurred by the Service.
			3.Mitigation
			 fishery activities
			(a)Imposition of
			 chargesThe Director of the
			 Service shall impose a charge for conducting mitigation fishery
			 activities.
			(b)Fishery
			 mitigation plans
				(1)DevelopmentA
			 charge imposed by the Service under subsection (a) shall be paid by a water
			 development agency in accordance with a fishery mitigation plan developed and
			 approved by the Director and the head of the agency.
				(2)ContentsA fishery mitigation plan developed under
			 this subsection shall—
					(A)describe the long-term goals and annual
			 targets under which the Service will conduct mitigation fishery activities in
			 connection with projects carried out by a water development agency;
					(B)establish charges
			 to be imposed by the Service on the agency for conducting the mitigation
			 fishery activities; and
					(C)include the terms
			 under which the agency will make payments on the charges to the Service.
					(3)Participation of
			 States and Indian tribesA fishery mitigation plan under this
			 section shall be developed in cooperation and coordination with affected States
			 and Indian tribes.
				(4)RenegotiationThe
			 Director of the Service and the head of a water development agency shall
			 renegotiate a fishery mitigation plan under this subsection every 3 years to
			 adjust for changing mitigation fishery costs covered by the plan.
				(c)Amount of
			 chargesCharges imposed by the Service for conducting mitigation
			 fishery activities shall be reasonably related to the mitigation fishery costs
			 associated with the activities.
			(d)Payment of
			 charges
				(1)In
			 generalOn or before the first day of each fiscal year beginning
			 after September 30, 2013, a water development agency shall make a payment to
			 the Service for that fiscal year as required under a fishery mitigation plan
			 developed by the Service and the agency under subsection (b).
				(2)Crediting of
			 payments; availability of amountsFunds paid to the Service under
			 this subsection shall—
					(A)be credited to the
			 appropriation of the Service initially charged for providing the service for
			 which the payment is being made;
					(B)be available to
			 the Service for expenditure in amounts specified in appropriations Acts;
			 and
					(C)remain available
			 until expended.
					(3)Projects without
			 fishery mitigation plansIn
			 the absence of a fishery mitigation plan, the Service may conduct mitigation
			 fishery activities and receive funding from a water development agency for the
			 activities based on the terms and conditions that applied with respect to the
			 activities in the prior fiscal year.
				(e)DefinitionsIn
			 this section, the following definitions apply:
				(1)Mitigation
			 fishery activitiesThe term mitigation fishery
			 activities means rearing and stocking of native and nonnative fish to
			 replace or maintain fishery resources or harvest levels (or both) lost as a
			 result of a Federal water resources development project, and includes project
			 planning, population assessment and evaluation, genetic monitoring, broodstock
			 development, and fish health sampling.
				(2)Mitigation
			 fishery costsThe term mitigation fishery costs
			 means the expenditures necessary to operate, maintain, and rehabilitate
			 mitigation fishery facilities and to conduct mitigation fishery activities, and
			 includes personnel, transportation, utilities, contractual services, fish feed,
			 supplies, equipment, routine maintenance, deferred maintenance, fish eggs,
			 technical support, fish health, management and administration, planning,
			 outreach and education, and hatchery product evaluations.
				(3)Mitigation
			 fishery facilityThe term
			 mitigation fishery facility means a facility described in
			 subsection (g) that is owned and operated by the Service through the National
			 Fish Hatchery System for the purpose, either wholly or substantially in part,
			 of conducting mitigation fishery activities.
				(4)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
				(5)Water
			 development agencyThe term water development
			 agency means the Army Corps of Engineers, the Bureau of Reclamation, or
			 the Tennessee Valley Authority.
				(f)Listing of
			 mitigation fishery facilitiesThe mitigation fishery facilities
			 referred to in subsection (f) are as follows:
				(1)In
			 Arkansas—
					(A)Greers Ferry
			 National Fish Hatchery; and
					(B)Norfork National
			 Fish Hatchery.
					(2)In Georgia—
					(A)Chattahoochee
			 Forest National Fish Hatchery; and
					(B)Warm Springs Fish
			 Health Center.
					(3)In Kentucky, Wolf
			 Creek National Fish Hatchery.
				(4)In Missouri,
			 Neosho National Fish Hatchery.
				(5)In Montana—
					(A)Ennis National
			 Fish Hatchery; and
					(B)Bozeman Fish
			 Health Center.
					(6)In North
			 Dakota—
					(A)Garrison Dam
			 National Fish Hatchery; and
					(B)Valley City
			 National Fish Hatchery.
					(7)In Pennsylvania,
			 Lamar Fish Health Center.
				(8)In South Dakota,
			 Gavins Point National Fish Hatchery.
				(9)In
			 Tennessee—
					(A)Dale Hollow
			 National Fish Hatchery; and
					(B)Erwin National
			 Fish Hatchery.
					(10)In Utah, Jones
			 Hole National Fish Hatchery.
				(11)In West Virginia,
			 White Sulphur Springs National Fish Hatchery.
				(12)In Wisconsin,
			 LaCrosse Fish Health Center.
				(13)In Wyoming,
			 Saratoga National Fish Hatchery.
				
